Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicants’ amendment filed July 28, 2021 is acknowledged. Claim 11 is deleted. Claims 1, 7, 10, 12 and 15 are amended. Now, Claims 1-10 and 12-15 are pending.

2.	Claim objection(s) in the previous Office Action (Paper No. 20210424) is/are removed.

3.	Claim rejection(s) under 35 USC 112 in the previous Office Action (Paper No. 20210424) is/are removed.

4.	Claim rejection(s) under 35 USC 103 in the previous Office Action (Paper No. 20210424) is/are removed.

Allowable Subject Matter
5.	Claims 1-10 and 12-15 are allowed.

6.	The following is an examiner's statement of reasons for allowance:

	Marrot discloses a polyaddition-crosslinking composition A comprising a silicone base B that contains a crosslinking and attachment-promoting additive X. The crosslinking and attachment-promoting additive X comprises a polyorganosiloxane C having siloxy units (I.1) to (I.3), where the polyorganosiloxane C contains epoxy-factionalized siloxy units and at least three hydrogenosiloxyl units. ([0033]-[0044]). The total number of siloxyl units in the polyorganosiloxane C is preferably 10 to 25. ([0058]) However, Marrot does not teach or fairly suggest the presently claimed a) process where the composition is applied to the rigid substrate S set forth in Claim 1; and b) amount of organohydrogenpolysiloxane resin B set forth in Claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

7.	Applicant should notice that the foreign priority document, FR 1700339, is missing.


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
August 7, 2021
/KUO LIANG PENG/Primary Examiner, Art Unit 1765